Anthony Stoddard guardian to Thomas Robinson, William Bartholomew guardian to James Robinson & Deacon William Parcks guardian to Joseph Robinson plaints conta Joseph Rock Defend* in a action of the case for perfidiously & fallatiously obtaining out of theire hands & violently deteining from them an Account given to them by the saide Rock & mutually by him & them examined & made up divers months since & paiment promised them, the ballance whereof was Seventy five pounds or thereabouts due from him to them for three parts of the saide ballance in the behalfe of the aforesaide Thomas James & Joseph Robinson, with all due dammage according to Attachm* Dat: Janry: 15th 1672. [95] . . . The Jury . . . finde it not tryable in this Court the Damage being under forty Shillings.
[Cf. above, pp. 109, 155, and below, pp. 210, 217, 241.]